Citation Nr: 1229955	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-21 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

In May 2010, the appellant requested a travel board hearing before a Veterans Law Judge.  In an April 2012 letter, the Veteran was advised that he was scheduled for a hearing before the Board at the Manila RO in June 2012.  However, the Veteran failed to report for the hearing.  Consequently, the Board will proceed with a decision on the merits of the claim.  

The issue of entitlement to service connection for hypertention being referred was raised by the record in a November 2004 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


